Exhibit 10.2
 
PROMISSORY NOTE
 

$4,300,000.00   March 25, 2011 Woodridge, Illinois.  

 
FOR VALUE RECEIVED, Wood River Capital, LLC (‘Maker”) promises to pay to the
order of YTB International Inc. it’s authorized endorsees, successors and
assigns (“Payee” or “Lender” or “holder”) the principal sum of Four Million
Three Hundred Thou­sand Dollars ($4,300,000.00), together with interest on the
unpaid principal amount thereof outstanding from time to time at a rate of zero
percent (0%) per annum. Said principal and interest shall be payable as follows:


Maker shall pay Holder (a) all principal and interest thereon on March 25, 2014,
failing which, Holder shall in exchange for consideration of $100.00, grant
Maker 12 additional months from March 25, 2014 to pay all principle and interest
thereon to Holder on March 25, 2015.


All Maker’s obligations to pay or perform stated in the Note shall deemed waived
and/or performed and Maker will be relieved from further performance of any
obligation stated in or relating to the Note If (i) the Holder fails to perform
in accordance with the terms of that certain Commercial Lease of today’s date
with Maker (YTB Lease) and/or Zeiser Motor Inc. (“Zeiser”) tenant in that
certain lease by and between Holder and Zeiser dated September 29, 2010 (Zeiser
Lease) and assigned to Maker as of today’s date fails to perform as required
pursuant to the terms of the Zeiser Lease and its affiliate, Zeiser Auto Group
(ZAG), fails to perform or pay pursuant to the terms of that certain November
15, 2010 $550,000.00 Promissory Note (ZAG Note) all jointly and/or individually
fail to pay or perform when due for three (3) consecutive monthly rent and/or
payments (including tax and insurance escrow and installments pursuant to the
Zieser Note) due and owning pursuant to the YTB Lease, Zeiser Lease and/or
Zeiser Note during the term of the Note, including any extensions hereof, (ii)
the Holder and/or tenant Zeiser fail to pay or miss to pay when due, monthly
rent and /or other payments (including tax, insurance escrow, additional rent,
installments) pursuant to the terms of the YTB Lease, Zeiser Lease or Zeiser
note for a cumulative period of three (3) months during the term (including any
extensions thereof) of the Note; and/or (iii) either Holder and/or Zeiser fail
to perform any other obligation due and owning under the terms of their
respective leases (including compliance with the building code violations,
zoning violations, repairs and/or maintenance obligations, permitting mechanics
and/or materialmens liens, etc.) and/or the Zeiser note where the cumulative
cost or exposure to Maker is equal to or higher than $100,000.00 anytime during
the term of this Note (including any extension thereof). The above relief from
Maker Note shall not be deemed to be forgiveness of debt to or relief from
obligations of Maker but rather, the Maker and Holder agree that the value of
the Property shall be deemed reduced to $2,800,000.00 by failure by either
Holder or Zeiser to fully and faithfully perform their obligations under their
respective leases and/or the Zeiser note as documented by the appraisal provided
by Holder to Maker.


Maker and or any nominee or nominees of Maker may prepay and/or redeem without
any premium or penalty and be free from all obligations under this Note any time
during the first 18 months from the date of this Note for a purchase price or
payment of $2,700,000.00 or during the next 18 months but before the end of the
36th month from the date of this Note, for purchase or payment of
$3,200,000.00.  If this Note is not paid off or redeemed by Maker within the
said 3 years, Holder agrees to extend the Maker Note for an additional 12 month
period ending at end of day March 25, 2015 but thereafter, this Note shall be
deemed paid in full by Maker and Maker shall have no further obligation under
this Note. Notwithstanding anything to contrary stated in this Note or anywhere
else, any transfer or attempted transfer by Holder, by operation of law or
otherwise except with express written consent of the Maker, shall have to same
as though that this Note has been paid in full.
 
 
1

--------------------------------------------------------------------------------

 


Maker shall have the right, at its option, to prepay the principal amount hereof
outstanding from time to time, in whole or in part, without premium or penalty,
at any time. All partial prepayments shall be applied to future of principle due
Holder.


The occurrence of any one of the following events shall constitute a default by
Maker (and “Event of Default”) under this Note: (a) if a petition under any
section or chapter of the Bankruptcy code or any similar law or regulation shall
be filed by Maker, or if Maker shall make an assignment for the benefit of
credi­tors; (b) if a petition under any section or chapter of the Bankruptcy
Code or any similar law or regulation is filed against Maker and such petition
is not dismissed within sixty (60) days after the entry or filing thereof; (c)
if an application is made by any person other than Maker for the appointment of
a receiver, trustee or custodian for any of Maker’s assets and the same is not
dismissed within sixty (60) days after the application therefore; (d) if the
Maker is dissolved and not reinstated within 60 days from date of notice from
Holder.


If at any time or times after the date of this Note the holder hereof:
(a)(i) to represent such holder in any litiga­tion, contest, dispute, suit or
proceeding or to commence, defend or intervene or to take any other action in or
with respect to any litigation, contest, dispute, suit or proceeding (when
instituted by the holder only) in any way or respect to enforce this Note; or
(ii) to enforce any rights of the holder hereunder against Maker; (b) attempts
to or enforces any rights or remedies of the holder hereof against Maker, then
the reasonable costs and expenses incurred by such holder in any manner or way
with respect to the foregoing shall be added to and made a part of the principal
hereof, payable by Maker to the holder hereof on demand. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
(i) reasonable attorney’s fees, costs and expenses, including those in­curred in
connection with any appeal; (ii) reasonable accountant’s fees, costs and
expense; (iii) court costs and expenses; and (iv) court reporter fees, costs and
expenses.


Maker’s and Payee’s obligations hereunder are not assignable or transferable
without prior written consent of the other party.


All payments of principal and interest hereon shall be made at 1901 E.
Edwardsville Rd., Wood River, Illinois 62095, or at such other address as the
holder may from time to time designate to Maker.


If any provision of this Note or the application thereof to any party or
circumstance is held invalid or unenforceable, the remainder of this Note at the
application of such provision to other parties or circumstance will not be
affected thereby, and the provisions of this Note shall be severable in any such
instance.


This Note shall be governed and controlled by the laws of the State .of Illinois
as to interpretation, enforcement, validity, construction, effect, choice of law
and in all other respects, and Maker consents to the non-exclusive jurisdiction
of any state or federal court sitting in Illinois.


The Undersigned Member is authorized to execute not personally but solely as a
member of the Maker and deliver this Note for and on behalf of the Maker
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Maker has executed and delivered this Note to Payee as of
the date first set forth above.
 

 
Wood River Capital, LLC
   
a Florida Limited Liability Company
           
By:
/s/ Kanaiyalal J. Hathi, Member       Member: Kanaiyalal J. Hathi, not
individually       But solely as member of the Maker          
STATE OF ILLINOIS                                           )
     
                                     
                                           )  ss:
     
COUNTY OF Dupage                                           )
             

 
The foregoing instrument was acknowledged before me this 28 day of March, 2011,
by Kanaiyalal J. Hathi solely as Member of and on behalf of Wood River Capital
LLC, a Florida Limited Liability Company, qualified to conduct business in
Illinois.



            /s/ Linda M. DiBrito      
Notary Public
                 

 
 
 
 
 
 
 
 
 
 
 
 
 
3